        Case 1:19-cv-00358-RAH-KFP Document 42 Filed 10/03/19 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BRANDON RAYMOND BROWN,                        )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         )      CIVIL ACTION NO. 1:19-CV-358-ECM
                                              )
LT. KING, et al.,                             )
                                              )
           Defendants.                        )

                                          ORDER

        For good cause, it is

        ORDERED that on or before October 23 2019 defendants King, Traywick, Brazier,

Valenza and Peters shall file their answer and special report addressing the claims raised by

the plaintiff in the amended complaint (Doc. 9).

        DONE this 3rd day of October, 2019.




                                        /s/ Wallace Capel, Jr.
                                CHIEF UNITED STATES MAGISTRATE JUDGE
